Citation Nr: 0609207	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  04-12 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for impotence.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from June 1964 to September 
1966.  He also had a period of active duty for training 
(ACDUTRA) from July 25, 1962, to February 1, 1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Waco, 
Texas.  

In addition to the claims as listed on the title page, the 
August 2003 rating decision also denied service connection 
for hypertension, benign prostatic hypertrophy, headaches, 
and allergies.  The veteran was informed of this decision and 
his appellate rights in a letter, and in a March 2004 VA Form 
9, he specifically appealed the denial of hearing loss and 
impotence only.  The Board may only exercise jurisdiction 
over an issue after an appellant has filed both a timely 
notice of disagreement to a rating decision denying the 
benefit sought, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  
Accordingly, the only issues before the Board are as listed 
on the title page.  


FINDINGS OF FACT

1.  Bilateral hearing loss is not demonstrated.  

2.  The veteran is not shown to have erectile dysfunction 
that is etiologically related to active service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 55107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  Impotence was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005)  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statement of the case (SSOC) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board notes here that an initial letter was sent to the 
veteran in May 2003, prior to the August 2003 rating decision 
which denied service connection for bilateral hearing loss 
and impotence.  The veteran submitted a notice of  
disagreement with that decision, and this appeal ensued.  He 
was issued a SOC in January 2004 and a SSOC in October 2004.  
The January 2004 SOC also included discussion and recitation 
of the duty to notify and assist regulations.  Specifically, 
these documents, in totality, notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from any private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
The Board therefore finds that these notice requirements of 
the new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records and post service private medical records, and 
statements from the veteran.  VA made all reasonable efforts 
to assist the claimant in the development of the claim and 
notified the veteran of the information and evidence 
necessary to substantiate the claim.  There is no indication 
of any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  The evidence of record is sufficient to make a 
decision without obtaining additional VA examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  

In the present appeal, as indicated above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002);  38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2005).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137 
38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Regarding the veteran's claim for bilateral hearing loss, the 
Board notes that a review of the record does not show that 
the veteran has ever received a competent medical diagnosis 
of hearing loss.  The service medical records are negative 
for complaints of, or treatment for, hearing impairment, and 
post service records do not reflect any such condition.  The 
Board notes that the veteran referenced a private audiometric 
examination which should be of record.  (See his VA FORM 9 
dated in March 2004.)  He also referred to ACDUTRA dates 
which had not been verified.  Subsequent development included 
verification of ACDUTRA in 1962-1963.  It was reported in 
October 2004, however, that additional service medical 
records were not available.  Also, the veteran did not 
respond to letters sent to him in May and August 2004 
requesting that he submit any service medical or private 
records that he had in his possession.  Thus, the record is 
negative for diagnosis of bilateral hearing loss.  

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  As there is no competent medical evidence 
of current hearing loss or periodic earaches, the claims must 
be denied.

Even if the veteran did have a hearing loss, there is still 
no competent medical evidence which causally relates this 
finding to service.  No hearing problems were noted during 
active service, and the record reflects that the veteran 
first complained of such many years after his discharge from 
service.  Inasmuch as the evidence on file does not show that 
the veteran has current hearing loss which may be associated 
with service, the Board must conclude that no additional 
development, to include additional medical examination or 
medical opinion, is reasonable based upon the facts of this 
case.  See § 3 of the VCAA (codified as amended at 38 U.S.C. 
§ 5103A(d)); Hickson v. West, 12 Vet. App. 247, 253 (1999), 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Moreover, the 
Board finds that, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  Thus, 
the Board concludes that further development and further 
expending of VA's resources is not warranted.

As to the assertion that service connection is warranted for 
impotence, it is noted that this condition was not shown 
during service or until many years thereafter.  Specifically, 
erectile dysfunction was first noted in a private record 
dated in August 2001.    

The Board notes that while the veteran has current complaints 
of erectile dysfunction, there is no objective medical 
evidence linking his complaints to active service.  There is 
no nexus opinion of record indicating that the veteran has 
erectile dysfunction that is etiologically related to active 
service.  As the record contains no evidence that the veteran 
was impotent during active service, and there is no objective 
evidence of this condition until approximately 35 years after 
service separation from service, there is no prior evidence 
of erectile dysfunction on which to base a nexus opinion.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 
1330 Fed. Cir. 2000) [service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service].  

It is also noted that mere recitation of the veteran's self-
reported history would not constitute competent medical 
evidence of diagnosis or causality.  See LeShore v. Brown, 8 
Vet. App. 406 (1996).  In addition, medical opinions premised 
upon an unsubstantiated account of a claimant are of no 
probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].  Therefore, the Board 
finds that an offered medical opinion, as to etiology, would 
not be useful in the present case.  

Absent evidence of impotence occurring during active service, 
or medical evidence linking the veteran's current diagnosis 
of erectile dysfunction to active service, service connection 
is not warranted.  

To the extent that the veteran ascribes any current impotence 
to active service, it is now well established that a person 
without medical training, such as the veteran, is not 
competent to provide evidence on medical matters such as 
diagnosis or etiology of a claimed condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
38 C.F.R. § 3.159(a) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for bilateral hearing loss and impotence, 
and the claims must be denied.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, No. 01- 7006 (Fed. Cir. December 17, 2001).


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for impotence is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


